IN THE SUPREME COURT OF TEXAS

                                 No. 08-0696

 The University of Texas Southwestern Medical Center at Dallas, Petitioner,
                                     v.
                    Larry M. Gentilello, M.D., Respondent

                           On Petition for Review

ORDERED:

      1.    Petitioner's emergency motion to reinstate  statutory  stay  and
vacate court of appeals' order lifting  stay,  filed  October  1,  2008,  is
granted in part.  All trial court proceedings in Cause No. 07-05675,  styled
Larry M. Gentilello, M.D. v. The University  of  Texas  Southwestern  Health
Systems, a/k/a UT Southwestern Health Systems and The  University  of  Texas
Southwestern Medical Center at  Dallas,  in  the  162nd  District  Court  of
Dallas County, Texas, are stayed pending further order of this Court.
      2.    The petition for review remains pending before this Court.

            Done at the City of Austin, this October 02, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk